Citation Nr: 1302244	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to an earlier effective date for the grant of service connection for chondromalacia of the right knee with limitation of flexion.

3.  Entitlement to an increased evaluation for service-connected right knee disability, currently evaluated as 10 percent disabling for chondromalacia with reflex dystrophy and 20 percent disabling for limitation of flexion.  

4.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to May 1986 with four months and 12 days of prior active duty. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the 10 percent evaluation for service-connected chondromalacia of the right knee with reflex dystrophy.  

During the pendency of this appeal, in a June 2011 rating decision, the RO also granted a separate 20 percent evaluation for limitation of flexion of the right knee, effective May 6, 2011.  

In March 2012, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

Also in March 2012, the Veteran submitted additional evidence in support of his claims.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2012). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the March 2012 hearing, the Veteran indicated that his right knee disability affected his employability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

With regard to the issues of service connection for migraine headaches and entitlement to an earlier effective date for the grant of service connection for chondromalacia of the right knee with limitation of flexion, the Board finds that further action is warranted.  In an October 2011 rating decision, the RO denied service connection for migraine headaches and denied entitlement to an earlier effective date for the grant of service connection for chondromalacia of the right knee with limitation of flexion.  The Veteran was notified of this decision in October 2011.  In November 2011, VA received from the Veteran a notice of disagreement with the October 2011 rating decision.  The Board observes that the November 2011 notice of disagreement was received within one year of notification of the October 2011 decision, and finds as such that a timely notice of disagreement has been filed as to these claims. The RO has not issued the Veteran a statement of the case that addresses these issues, therefore a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26 , 19.29, 19.30 (2012); Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case). 

As to the increased evaluation for the right knee disability, the Veteran testified at his March 2012 hearing that he has continued to receive treatment from the VA Medical Center (VAMC) in Birmingham, Alabama.  See March 2012 Hearing Transcript, page 11.  A review of the record shows that records dated up to January 2012 have been associated with the record.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last afforded an examination for his right knee disability in May 2011.  During his March 2012 hearing, the Veteran specifically stated that his right knee disability had worsened in severity since that examination.  See March 2012 Hearing Transcript, page 7.  As the current level of disability is at issue and the Veteran has testified to worsening symptoms, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2012).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case pertaining to the claims of service connection for migraine headaches and entitlement to an earlier effective date for the grant of service connection for chondromalacia of the right knee with limitation of flexion.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this claim, a timely substantive appeal must be filed if appellate review by the Board of the claim is desired. 

2. Send the Veteran a 38 C.F.R. § 3.159(b) compliant duty-to-assist letter on the issue of entitlement to a TDIU. 

3. Obtain all of the Veteran's outstanding VA Medical Center treatment records, specifically those dated since January 2012.  All efforts to obtain additional evidence must be documented in the paper claims folder/electronic claims folder. 

4. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work, to include determining  whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected right knee disability. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

5. Thereafter, readjudicate the Veteran's claims for an increased evaluation for service-connected right knee disability, currently evaluated as 10 percent disabling for chondromalacia with reflex dystrophy and 20 percent disabling for limitation of flexion; and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


